TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00110-CR



                               Johnny Anthony Moreno, Appellant

                                                   v.

                                    The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 07-712-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Johnny Anthony Moreno seeks to appeal judgments of conviction for aggravated

robbery and burglary of a habitation. The trial court has certified that: (1) this is a plea bargain case

and Moreno has no right of appeal, and (2) Moreno waived his right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                                ___________________________________________

                                                Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 12, 2008

Do Not Publish